The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al.
	Kobayashi et al. teach preparation of liquid alkoxy silyl functional silicone resins.  As can be seen starting in paragraph 5, the preparation includes equilibration reaction between a polydiorganosiloxane and an alkyl silicate.  The alkyl silicate is not excluded from the claimed process by virtue of the term “comprising”.  Silane (D) in paragraph 11 meets the alkoxysilane now found in claim 6.  The polydiorganosiloxane in paragraph 7 meets to the claimed polydiorganosiloxane, as well as the specific siloxane in claim 8.  Paragraph 9 teaches various basic catalysts used to equilibration. The Examiner knows that acid catalysts are the preferred catalysts but Kobayashi et al. specifically teach basic catalysts as well, including specific species that are useful, such that this embodiment is anticipated.
	In this manner the claimed first step is taught by Kobayashi et al.
	For the claimed second step, see paragraph 16 and on which teaches, in a preferred method, further partially hydrolyzing the liquid alkoxysilyl functional silicones prepared in the equilibration step.  This includes adding water for hydrolysis and also adding a catalyst to promote condensation reaction.  These include various tin, titanate and zirconate compounds which are Lewis acids and meet the requirement of the claimed acidic catalyst.  Note for instance that dibutyltin diacetate has a pKa of -6.4.  
	Regarding the hydrocarbon limitation, please note that Kobayashi et al. makes no mention of any hydrocarbons such that this amount would be expected to be zero.  Also see paragraph 18 which teaches that solvents may be added in the hydrolysis step and, while some hydrocarbons are taught, they are not required and there are many other solvents specifically taught.  As such if the skilled artisan were to select one of the many solvents taught in paragraph 18, such as an alcohol or an ester or a volatile siloxane, it would follow that no hydrocarbon would be present.  
	In this manner Kobayashi et al. anticipate the claimed second step and thus the process of claims 6 to 9.

Claims 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al.
	For claims 10 and 12, note that paragraph 16 teaches that the amount of water to be added is less than the number of moles necessary for complete hydrolysis.  Given this teaching (which corresponds to less than 1 mole water per mole of alkoxy) the skill-ed artisan would have found a value within the range of .3 to .6 to have been obvious.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	For claims 13, 15 and 16, please see the bottom of paragraph 13 which teaches that there may be some component (B) and/or (D) present in the post reaction mixture.  From this one having ordinary skill in the art would have found the presence of such an organosilicon compound in the second step to have been obvious.

These rejections are maintained from the previous office action as applicants’ remarks and amendment was not sufficient to overcome the rejections.  
	Applicants initially argue that branched organopolysiloxanes are different from silicone resin but this has no bearing on the rejection for various reasons.  The term “branched organopolysiloxane” does not have a specific meaning or requirement that distinguishes it from the silicones prepared in Kobayashi et al.  Note that the silicones in Kobayashi et al. are in fact branched silicones.  Applicants’ argument is not supported by any facts or evidence.  It is not supported by the prior art which specifically requires a significant quantity of D units in the silicone resin.  This argument is not even supported by the claims which allow for the formation of silicones having Q units and no T units (see formula (II) and do not require a significant portion of D units.  Most importantly none of these arguments change the fact that the exact same process claimed is fully disclosed by Kobayashi et al.  
	Applicants then argue that the equilibration polymerization reaction in Kobayashi uses an alkypolysilicate.  While this is true, as noted supra, this is not excluded from the claims by virtue of the term “comprising”.  Furthermore there is nothing in the term “branched” that would exclude this reactant.  The previous rejection clearly pointed to component (D) as meeting the claimed formula (II) such that inserting this alkoxysilane into claim 6 does not overcome this rejection.
	For claims 10 to 16, applicants again refer to the alkylpolysilicate in Kobayshi et al. and overlook the fact that a silane meeting claimed (II) is taught in Kobayashi et al.  Applicants refer to the fact that Kobayashi et al. prefer acid catalysts but, as noted supra, this teaching fully anticipates embodiments in which a basic catalyst is used in the equilibration reaction.
	Applicants refer to their working examples as showing unexpected results but this one limited comparison is clearly not commensurate in scope with the claimed process.  The Examiner notes the breadth of the claimed reactants, claimed catalysts and the wide range of amounts (any amount) and other reaction conditions in the claim-ed process all contribute to the resulting products such that 2 examples within the claim-ed process and one outside the claimed process cannot be considered representative.  This is particularly true when applicants themselves refer to the general synthesis process as very “touchy” (page 7 of applicants’ response dated 10/19/22).
	In view of the above, the rejections over Kobayashi et al. are maintained.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. as applied to claim 10 above, and further in view of Fujisawa et al.
	Kobayashi et al. do not teach the specific catalysts found in these claims.  Note that paragraph 16 teaches various catalysts known in the art to promote condensation.
	Fujisawa et al. teaches various metal catalysts such as tetrabutyl titanate and dibutyltin dilaurate, among others that are taught by Kobayashi et al., and hydrochloric acid.  These are used as condensation catalysts for the condensation reaction between a branched alkoxysiloxane and a chain organopolysiloxane.  This indicates the compar-able use of these catalysts in such a manner.	
	As such one having ordinary skill in the art would have been motivated to use a catalyst such as hydrochloric acid as the condensation catalyst in Kobayashi et al. with the expectation of obtaining useful and predictable results.  it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. 
	In this manner the skilled artisan would have found the process of claims 18 and 19 to have been obvious.

Claim 17 is objected to as being dependent upon a rejected base claim but containing allowable subject matter.  There is nothing that teaches or suggests a process having both the claimed first and second step, with a molar amount of water as claimed, to form these specific siloxanes.  For claim interpretation purposes the Examiner notes that these DT and MDT organopolysiloxanes contain only these units.  In other words the DT siloxane contains only D and T units while the MDT siloxane will contain only M, D and T units.  This follows from the specification, page 20, which specifically includes other units when they are so desired.  For instance the specification teaches DTQ and MDT siloxanes as separate embodiments from DT siloxanes.  As such it follows that the DT siloxane will not contain any Q units or M units.  

The remaining references are cited as being of general interest.  They teach various other methods of preparing branched organopolysiloxanes, none of which teach or suggest the specific two steps as required by claim 6.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
11/22/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765